
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1088
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide for a one-year period for the training of new disabled veterans’
		  outreach program specialists and local veterans’ employment representatives by
		  National Veterans’ Employment and Training Services Institute.
	
	
		1.Short titleThis Act may be cited as the
			 Mandatory Veteran Specialist Training
			 Act of 2009.
		2.One-year period
			 for training of new disabled veterans’ outreach program specialists and local
			 veterans’ employment representatives by National Veterans’ Employment and
			 Training Services Institute
			(a)One-year
			 periodSection
			 4102A(c)(8)(A) of title 38, United States Code is amended by
			 striking three-year period and inserting one-year
			 period.
			(b)Effective
			 date
				(1)Applicability to
			 new employeesThe amendment
			 made by subsection (a) shall apply with respect to a State employee assigned to
			 perform the duties of a disabled veterans’ outreach program specialist or a
			 local veterans’ employment representative under chapter 41 of such title who is
			 so assigned on or after the date of the enactment of this Act.
				(2)Applicability to
			 previously-hired employeesIn
			 the case of such a State employee who is so assigned on or after January 1,
			 2006, and before the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall require the State to require, as a condition of a grant
			 or contract under which funds are made available to the State in order to carry
			 out section 4103A or
			 4104
			 of title 38, United States Code, each such employee to satisfactorily complete
			 the training described in section 4102A(c)(8)(A) of such title by not later
			 than the date that is one year after the date of the enactment of this
			 Act.
				
	
		
			Passed the House of
			 Representatives May 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
